DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-4, 6, 10-13, 15,  in the reply filed on 2/28/22 is acknowledged.
Claims 5, 7-9,14,16-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/28/22.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 10-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 4, 5, 10, 13, 14 of U.S. Patent No. 10213945. Although the claims at issue are not identical, they are not patentably distinct from each other.
10213945 recites in claims 1, 10 the content of claim 1 
10213945 recites in claims 5, 13 the content of claim 2
10213945 recites in claims 1, 10 the apparatus of Fig 11 which depicts the content of claim 3.
10213945 recites in claim 4, 14 the content of claim 4
10213945 recites in claims 1, 10 the content of claim 10 
10213945 recites in claims 5, 13 the content of claim 11
10213945 recites in claims 1, 10 the apparatus of Fig 11 which depicts the content of claim 12. 
10213945 recites in claim 4, 14 the content of claim 13
Claims 6 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 4, 5, 10, 13, 14 of U.S. Patent No. 10213945 in view of Turner (Simple Gear Ratio Explained).
As to claims 6 and 15, 10213945’s Figure 11 depicts the ratio of the driving element circumference to the unscrewing element circumference is roughly 3:1, such that one rotation of the driving element provides three rotations of each unscrewing element, however does not explicitly state the ratio.
Alternatively, Turner teaches how turning gears of different sizes relate to each other via the gear ratio. Turner notes that the ratio of the size of the driving gear to the smaller gear determines torque (rotational power) and speed which are inversely related to eachother. It is well settled that the determination of the optimum value of a result effective variable, in this case layer thickness, is within the skill of one practicing art, see MPEP § 2144.05 II. It would have been obvious to one of ordinary skill in the art to optimize the gear ratio, ie the size of the driving element to the unscrewing element, as suggested by Turner, in order to obtain the desired torque and speed. 
Claims 1-4, 10-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 8, 10 of U.S. Patent No. 10647041. Although the claims at issue are not identical, they are not patentably distinct from each other.
10647041 recites in claims 1, 10 the content of claim 1 
10647041 recites in claims 1, 10 the apparatus of Fig 11 which depicts the content of claim 2. 
10647041 recites in claims 1, 10 the apparatus of Fig 11 which depicts the content of claim 3. 
10647041 recites in claim 8 the content of claim 4
10647041 recites in claims 1, 10 the content of claim 10 
10647041 recites in claims 1, 10 the apparatus of Fig 11 which depicts the content of claim 11. 
10647041 recites in claims 1, 10 the apparatus of Fig 11 which depicts the content of claim 12. 
10647041 recites in claim 8 the content of claim 13
Claims 6 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 8, 10 of U.S. Patent No. 10647041 in view of Turner (Simple Gear Ratio Explained). Although the claims at issue are not identical, they are not patentably distinct from each other.
As to claims 6 and 15, Nguyen’s Figure 11 depicts the ratio of the driving element circumference to the unscrewing element circumference is roughly 3:1, such that one rotation of the driving element provides three rotations of each unscrewing element, however does not explicitly state the ratio.
Alternatively, Turner teaches how turning gears of different sizes relate to each other via the gear ratio. Turner notes that the ratio of the size of the driving gear to the smaller gear determines torque (rotational power) and speed which are inversely related to eachother. It is well settled that the determination of the optimum value of a result effective variable, in this case layer thickness, is within the skill of one practicing art, see MPEP § 2144.05 II. It would have been obvious to one of ordinary skill in the art to optimize the gear ratio, ie the size of the driving element to the unscrewing element, as suggested by Turner, in order to obtain the desired torque and speed. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nguyen (US 2018/0060838).
As to claim 1, Nguyen teaches a threaded mold decoupling system, comprising: at least one set (350) of unscrewing assemblies [0050, Fig 11], each unscrewing assembly (110) of the at least one set of unscrewing assemblies disposed in proximity to a corresponding threaded core of a set of threaded cores [Abstract, Fig 11] and each unscrewing assembly having an unscrewing element (110, 126, 128) defining an unscrewing element circumference [0035, Fig 4]; and a driving element (112) disposed in operative communication with an unscrewing assembly of the at least one set of unscrewing assemblies, the driving element defining a driving element circumference [Fig 11, 0030-0032, 0036] a ratio of the driving element circumference to the unscrewing element circumference defining a number of rotations of each unscrewing element relative to a number of rotations of the driving element; the driving element would be capable of performing the operation of rotate each unscrewing element in a first direction, based upon the ratio, between a first position and a second position to decouple each threaded core from a corresponding molded article, and rotate each unscrewing element in a second direction, based upon the ratio, between the second position and the first position to reset each unscrewing assembly for a subsequent molding procedure as all of the structural features were met [Fig 11, 0048]. The manner of operating a device does not differentiate an apparatus claim from the prior art, see MPEP 2114 II. 
As to claim 2, Nguyen teaches the at least one set (350) of unscrewing assemblies comprises four unscrewing assemblies and a hub (112) element disposed in operative communication with each unscrewing element of the four unscrewing assemblies [0051, 0052, Fig 11].
As to claim 3, Nguyen teaches the four unscrewing assemblies are disposed in a matrix of two rows by two columns relative to the hub element [Fig 11].
As to claim 4, the at least one set of unscrewing assemblies comprises four sets of unscrewing assemblies, the driving element disposed in operative communication with an unscrewing element of each of the four sets of unscrewing assemblies [Fig 3, 9, 0021].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over by Nguyen (US 2018/0060838) and in view of Turner (Simple Gear Ratio Explained).
As to claim 6, Nguyen’s Figure 11 depicts the ratio of the driving element circumference to the unscrewing element circumference is roughly 3:1, such that one rotation of the driving element provides three rotations of each unscrewing element, however does not explicitly state the ratio.
Turner teaches how turning gears of different sizes relate to each other via the gear ratio. Turner notes that the ratio of the size of the driving gear to the smaller gear determines torque (rotational power) and speed which are inversely related to eachother. It is well settled that the determination of the optimum value of a result effective variable, in this case layer thickness, is within the skill of one practicing art, see MPEP § 2144.05 II. It would have been obvious to one of ordinary skill in the art to optimize the gear ratio, ie the size of the driving element to the unscrewing element, as suggested by Turner, in order to obtain the desired torque and speed. 
Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over by Nguyen (US 2018/0060838) and alternatively in view of Scribner (US 1916692).
As to claim 10, Nguyen discloses an injection molding system [Fig 10, 0028], comprising: a mold having a set of threaded cores [0024, 0028, Fig 10] which would require another mold having a set of cavities corresponding to the set of threaded cores in order to form the threaded part [0028]; and a threaded mold decoupling system coupled to the mold [0024, 0028, Fig 10], comprising: at least one set (350) of unscrewing assemblies [0050, Fig 11], each unscrewing assembly (110) of the at least one set of unscrewing assemblies disposed in proximity to a corresponding threaded core of a set of threaded cores [Abstract, Fig 11] and each unscrewing assembly having an unscrewing element (110, 126, 128) defining an unscrewing element circumference [0035, Fig 4]; and a driving element (112) disposed in operative communication with an unscrewing assembly of the at least one set of unscrewing assemblies, the driving element defining a driving element circumference [Fig 11, 0030-0032, 0036] a ratio of the driving element circumference to the unscrewing element circumference defining a number of rotations of each unscrewing element relative to a number of rotations of the driving element; the driving element would be capable of performing the operation of rotate each unscrewing element in a first direction, based upon the ratio, between a first position and a second position to decouple each threaded core from a corresponding molded article, and rotate each unscrewing element in a second direction, based upon the ratio, between the second position and the first position to reset each unscrewing assembly for a subsequent molding procedure as all of the structural features were met [Fig 11, 0048]. The manner of operating a device does not differentiate an apparatus claim from the prior art, see MPEP 2114 II. 
Nguyen appears to suggest 2 mold plates, however, in the alternative, 
Scribner teaches a method of making plastic threaded articles wherein a mold plate with threaded (42) cores (30) is paired with a mold plate having cavities [page 2 line 60- line 105]
As to claim 11, Nguyen teaches the at least one set (350) of unscrewing assemblies comprises four unscrewing assemblies and a hub (112) element disposed in operative communication with each unscrewing element of the four unscrewing assemblies [0051, 0052, Fig 11].
As to claim 12, Nguyen teaches the four unscrewing assemblies are disposed in a matrix of two rows by two columns relative to the hub element [Fig 11].
As to claim 13, the at least one set of unscrewing assemblies comprises four sets of unscrewing assemblies, the driving element disposed in operative communication with an unscrewing element of each of the four sets of unscrewing assemblies [Fig 3, 9, 0021].
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over by Nguyen (US 2018/0060838) and alternatively in view of Scribner (US 1916692), as applied to claims 10-13 above, and in further view of Turner (Simple Gear Ratio Explained).
As to claim 15, Nguyen’s Figure 11 depicts the ratio of the driving element circumference to the unscrewing element circumference is roughly 3:1, such that one rotation of the driving element provides three rotations of each unscrewing element.
Alternatively, Turner teaches how turning gears of different sizes relate to each other via the gear ratio. Turner notes that the ratio of the size of the driving gear to the smaller gear determines torque (rotational power) and speed which are inversely related to eachother. It is well settled that the determination of the optimum value of a result effective variable, in this case layer thickness, is within the skill of one practicing art, see MPEP § 2144.05 II. It would have been obvious to one of ordinary skill in the art to optimize the gear ratio, ie the size of the driving element to the unscrewing element, as suggested by Turner, in order to obtain the desired torque and speed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAND MELENDEZ whose telephone number is (571)270-0342. The examiner can normally be reached 9 AM- 6 PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARMAND MELENDEZ/Examiner, Art Unit 1742